Citation Nr: 1759419	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to July 1, 2013, and in excess of 50 percent from July 1, 2013, until January 15, 2016, for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active duty from February 1993 to November 1997, and from April 2001 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony at a Board videoconference hearing before the undersigned in May 2017.  A transcript of the hearing is within the record before the Board.

At the Veteran's hearing, he indicated satisfaction with the 70 percent assigned for his PTSD, effective January 15, 2016, and limited his appeal to the matter of whether higher ratings are warranted prior to that date.  Thus, the issue has been recharacterized as shown in the case caption, above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed his claim for service connection for PTSD in October 2010.  In a March 2013 statement, he reported receiving treatment at the San Antonio VA Outpatient Clinic (VAOPC).  

The RO has associated VA treatment records dated between June 2008 and May 2014 with the Veteran's record.  The relevant time period for review in this case is from October 2010 (the date of the Veteran's claim) until January 15, 2016, (the date of the increase to 70 percent).  The Board needs to be able to review the VA treatment records throughout this entire period.  Thus, remand is required in order to allow the RO or Appeals Management Office (AMO) the opportunity to associate records between May 2014 and January 2016 with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record before the Board the Veteran's VA treatment records related to his PTSD dated between May 2014 and January 2016.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




